 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS WEBSTER,                                  Case No. 1:18-cv-01640-BAM (PC)
12                       Plaintiff,                    ORDER REQUIRING DEFENDANT
                                                       NATALIE HASKINS TO SHOW CAUSE
13           v.                                        WITHIN THIRTY DAYS WHY DEFAULT
                                                       SHOULD NOT BE ENTERED
14    LOVE, et al.,
                                                       (ECF No. 30)
15                       Defendants.
                                                       ORDER DIRECTING CLERK’S OFFICE TO
16                                                     SERVE COURTESY COPY
17                                                     THIRTY (30) DAY DEADLINE
18

19          Plaintiff Thomas Webster (“Plaintiff”) is a civil detainee proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained under

21   California Welfare Institutions Code § 6600 et seq. are civil detainees and are not prisoners

22   within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140

23   (9th Cir. 2000).

24          On October 28, 2019, the Court found service of the first amended complaint appropriate

25   as to Defendant Natalie Haskins for denial of adequate medical care in violation of the Fourteenth

26   Amendment. (ECF No. 27.) On November 8, 2019, the Court ordered the United States Marshal

27   to initiate service of process on Defendant Haskins. (ECF No. 29.)

28   ///
                                                       1
 1          On February 19, 2020, the United States Marshal filed a USM-285 form indicating that on

 2   February 18, 2020, Defendant Haskins was personally served at 1037 S. Chestnut Ave., Fresno,

 3   CA 93702. (ECF No. 30.) The deadline for the filing of Defendant Haskins’ answer to the

 4   complaint was therefore March 11, 2020. Fed. R. Civ. P. 12(a)(1)(A)(i).

 5          Accordingly, it is HEREBY ORDERED that:

 6      1. Within thirty (30) days from the date of service of this order, Defendant Haskins shall

 7          show cause why default should not be entered against her;

 8      2. To facilitate the ability to comply with this order, Defendant Haskins’ obligation to

 9          respond to the complaint is extended thirty (30) days from the date of service of this

10          order; and

11      3. The Clerk’s Office shall serve a courtesy copy of this order on Natalie Haskins, Director

12          of Haskins House, 1037 S. Chestnut Ave., Fresno, California 93702.

13
     IT IS SO ORDERED.
14

15      Dated:    March 13, 2020                             /s/ Barbara   A. McAuliffe              _
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
